Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 14, 2014

                                      No. 04-14-00267-CV

                                      DIATHEGEN, LLC,
                                          Appellant

                                                v.

          PHYTON BIOTECH, INC., Phyton Biotech, LLC, Phyton Biotech, GmbH,
                                  Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-17463
                         Honorable Janet P. Littlejohn, Judge Presiding

                                         ORDER

      In this appeal, the trial court signed an order on March 21, 2014. Appellant DiAthegen,
LLC timely filed a notice of appeal. Cross-Appellants Phyton Biotech, Inc., Phyton Biotech,
LLC, and Phyton Biotech, GmbH filed a cross-notice of appeal.
        On August 12, 2014, the District Clerk filed a supplemental clerk’s record; the appellate
record is now complete. See TEX. R. APP. P. 38.6(a).
       The parties filed a joint motion stating their intention to mediate their dispute. They
proposed, if their mediation is not successful, a consolidated and extended briefing schedule.
The parties’ joint motion is GRANTED.
       If the parties do not settle their dispute in mediation, the parties shall file their briefs
according to the following schedule:


        Due Date         Appeal                        Cross-Appeal
        15 Sep 2014      Appellant’s opening brief
        30 Oct 2014      Appellees’ response brief     Cross-Appellants’ opening brief
        15 Dec 2014      Appellant’s reply brief       Cross-Appellee’s response brief
        14 Jan 2015                                    Cross-Appellants’ reply brief
       The parties shall combine their briefs into a maximum of two briefs per side as follows:
       1.   an Appellant’s brief,
       2.   a combined Appellees’ brief and Cross-Appellants’ brief,
       3.   a combined Appellant’s reply and Cross-Appellee’s brief, and
       4.   a Cross-Appellants’ reply brief.
        The briefs shall comply with the length and content requirements established by the
applicable Rules. E.g., TEX. R. APP. P. 9.4(i), 38.1, 38.2, 38.3. Given the court’s approval of the
parties’ joint motion for the requested due dates, the court does not expect to entertain motions to
extend the filing deadlines. See, e.g., TEX. R. APP. P. 10.5(b), 38.6(d).
        If Cross-Appellants choose to file a reply brief, they must notify this court in writing not
later than December 23, 2014, of their intent to do so. See id. R. 38.3, 38.6(d).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court